DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-12 and Species A1, B1, C1, and D2 in the reply filed on March 15, 2021 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
most” and “next most” in Claim 9 is a relative term which renders the claim indefinite. The term “most” and “next most” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the words “most” and “next most” are in reference to, for example are the molar ratios being compared to each other or are the metals being compared to every metal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anada, et al. (US 2016/0276198).

In reference to Claim 1, Anada discloses an article including an inorganic compound comprising: a porous part having a porous structure ([0041], Item 71); a frame body having a no-porous structure and surrounding the porous part ([0089]-[0091], Item 50), the porous part and the no-porous part being 

In reference to Claim 2, Anada discloses the article of Claim 1, as described above.
Anada discloses a support part having a no-porous structure that is provided between the porous part and the stress relaxation part so as to surround the porous part ([0105], Item 53a).

In reference to Claim 3, Anada discloses the article of Claim 2, as described above.
Anada discloses a thickness in the plane direction of the support part is 5 mm or less ([0109], [0129], [0187], [0190], [0229]).

In reference to Claim 4, Anada discloses the article of Claim 1, as described above.
Anada discloses the stress relaxation part is provided within a range of 10 mm or less from an end portion of the porous part, and comprises a site thinner than a thickness of the porous part in a direction perpendicular to the plane direction ([0109], [0129], [0187], [0190], [0229]).

In reference to Claim 5, Anada discloses the article of Claim 1, as described above.
Anada discloses the stress relaxation part comprises a plurality of parts that are spaced from one another ([0101] the film is applied via thermal spraying therefore applied as small particles).

In reference to Claim 6, Anada discloses the article of Claim 1, as described above.
Anada discloses a porosity per unit area on a cross-section of the porous part is 15% or more ([0100]), and a porosity per unit area on a cross-section of the frame body is 10% or less ([0101]-[0102], the porosity of the frame would be same or less than the film).

In reference to Claim 7, Anada discloses the article of Claim 1, as described above.
Anada discloses the stress relaxation part has a no-porous structure ([0101]).

In reference to Claim 8, Anada discloses the article of Claim 7, as described above.
Anada discloses a ratio A/B of a porosity A of the stress relaxation part to a porosity B of the frame body is not less than 0.9 and not more than 1.1 ([0101]-[0102], the porosity of the frame would be same or less than the film).

In reference to Claim 9, Anada discloses the article of Claim 1, as described above.
Anada discloses a first metal element contained most in a molar ratio and a second metal element contained next most in the molar ratio are common among the porous part, the frame body, and the stress relaxation part ([0156]).

In reference to Claim 10, Anada discloses the article of Claim 9, as described above.
Anada discloses the first metal element is aluminum and the second metal element is a rare earth element ([0156]).

In reference to Claim 11, Anada discloses the article of Claim 1, as described above.
Anada discloses the article including the inorganic compound is plate-shaped ([0041], base plate).

In reference to Claim 12, Anada discloses the article of Claim 11, as described above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742